DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
Applicant states (Remarks pg. 9) that the prior-filed applications provide support for the subject matter that was identified in the previous Office under the Priority heading (see Non-Final Action pg. 5-6).  The examiner respectfully disagrees, and notes that no evidence has been provided to show that these claims find support in the parent applications.  The requirements from the previous Office action relating to this issue are maintained.  See below.
Applicant argues (Remarks pg. 9) that the 35 U.S.C. 112(a) rejections of claims other than 1, 13, 16, and 18-20 were not proper.  The examiner respectfully disagrees.  The claims that depend on claims 1, 13, 16, and 18-20 inherit their limitations, and thus inherit their lack of written description support, and are properly rejected under this title.  
Applicant argues (Remarks pg. 10) that the specification provides support for the second encoding having a higher bitrate than the first encoding, which is recited in claim 13 (but is no longer recited in claim 20).  Applicant refers to the portion of the specification that describes “encodings being generated at ‘a higher rate’” and the provisional application that describes layers that are “additive to the previous layer to add more resolution and fidelity.”  The 
The examiner likewise disagrees that support for claim 13 can be found in the provisional application’s description that “each layer/stream is additive to the previous layer to add more resolution and fidelity.”  This passage appears to describe standard layered scalable video coding, but does not describe the relative bitrate of each layer/stream.  While the video that results from enhancement by an “additive” layer/stream will have higher bitrate than the unenhanced base layer/stream, this does not describe that the “bitrate” of the second layers/stream is greater than that of the first.
Applicant states (Remarks pg. 10-11) that the specification provides support for the plural encodings having an entirety of the data and being independently decodable.  Applicant refers to the term “streams” that is used in the specification, and contends that the skilled artisan would understand this term to entail the subject matter recited in claim 19.  The examiner respectfully disagrees.  The skilled artisan would recognize that a “stream” may be any form of data, and that it is improper to conclude that a “stream” of video data is necessarily an “entirety” of the video that is independently decodable.  Without further disclosure in the written description that the “streams” are what Applicant describes, the examiner maintains that this term does not provide support for the limitations of claim 19.

The examiner respectfully disagrees that the specification has been improperly limited to an example embodiment, as Applicant contends (Remarks pg. 12).  Claims 19-20 require that multiple independently-decodable (and losslessly encoded) versions of content are concurrently transmitted to the user.  The skilled artisan would understand that to transmit content in this manner would deviate from convention and would require high bandwidth consumption.  This is not to say that such a disclosure could not potentially be functional or desirable.  However, the examiner submits that the skilled artisan would expect that a description of a system that functions in this manner would extend beyond merely stating that “encodings” or “streams” are delivered (which, as described above, are only described as being typical scalable video layers).  Without the specification making any mention of the system functioning in this unconventional manner, the skilled artisan would conclude that the inventor did not have possession of this subject matter.  Accordingly, the claims remain rejected under 35 U.S.C. 112(a).
Applicant argues (Remarks pg. 13) that the proposed modification of Himayat would alter the principle of operation of Himayat, because Au describes transmitting independently decodable streams, rather than the layers of Himayat.  The examiner respectfully disagrees.  The Au disclosure provides clear motivation to make the proposed modification.  Au describes at para. [0010] that transmitting base and enhancement layers, as Himayat does, is often undesirable because a lost base layer 
Applicant’s arguments regarding the lossless compression recited in claim 19 are noted.  While the specification fails to provide written description support for lossless encoding (see below), this limitation is addressed in the prior art rejections.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/368,738, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
Claim 2: “including as at least part of the information detail of the first and second throughputs, the detail being sufficient for the client to correspondingly determine whether either of the first and second links is incapable of reliably supporting transport of the first and second encodings.”  Claim 3: “including as at least part of the information a recommendation, the recommendation indicating: the first parameters to be one of appropriate and inappropriate for the client to access the first encoding over the first link; and the second parameters to be one of appropriate and inappropriate for the client to access the second encoding over the second link.”  Claim 16: “messaging the client regarding the suitability to facilitate the client arbitrating between the first and second links when subsequently requesting transport of the media.”  Claim 17: “representing the suitability within a message having information sufficient for indicating one or more of capacity, throughput, wireless spectrum and subscription rights for each of the first and second links.”  Claim 19: “messaging the client with detail sufficient for the client to request transport of the encodings.”  
The specification merely describes at [0014] that scheduling includes “notifying the receiver of various transmission related parameters necessary to facilitate the desired receipt and playback of the media.”  Nowhere in the written description is there disclosed the details that are recited in the claims mentioned above.
As these claims were filed with the instant application, they are not rejected under 35 U.S.C. 112(a), but are not given the priority date of the previously-filed applications.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 is rejected for its recitation that the second encoding is “at a greater bitrate than the first encoding.”  This does not find support in the written description.
Claim 19 recites “losslessly encoding,” and that each encoding includes an entirety of the content and is independently decodable.  The written description provides no disclosure of the encodings being losslessly encoded, or being the entirety of the content and independently decodable.  The only portion of the specification that describes the makeup of the different “encodings” describes “a layer for each type of encoding, i.e. a layer for the I-frames, a layer for the P-frames and a layer for the B-frames” (see para. [0007]), which the skilled artisan would understand are not independently decodable.  While [0011] of the specification describes that the media consists of “any type of media having multiple layers” this does not provide explicit disclosure of independently-decodable encodings.  The specification is entirely silent regarding lossless encoding, and describes only lossy encoding algorithms (see for example para. [0011]).  The skilled artisan would recognize that simultaneously transmitting two losslessly-encoded video streams via the disclosed networks would likely be prohibitively bandwidth intensive.
Claims 18 and 20 are also rejected under §112(a).  These claims recite switching between encodings of the content.  Claim 20 also recites contemporaneously sending first and second [losslessly encoded, independently decodable] encodings of the content.  The specification provides no support for this subject matter.  See above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites losslessly encoding data into a plurality of encodings, “each encoding being different.”  In light of the specification’s silence regarding lossless encoding (see above), it is not clear how lossless encoding of the same data would result in different encoding, nor is it clear in what manner these encodings would differ.  Accordingly, the scope of the claim cannot be determined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Himayat, US Pub No. 20140201329.

As to claim 1 Himayat discloses a method for transporting data from a server to a client comprising: 
identifying the data to be encoded according to at least a first encoding and a second encoding ([0044]-[0046] – base and enhancement layers (first and second encodings) are generated); 
identifying at least a first link to be available for transporting the first encoding to the client and a second link to be available for transporting the second encoding to the client ([0047]-[0050] – links 504, 508, and 534 carry the different encodings); and
determining first parameters for the first link and second parameters for the second link, the first and second parameters respectively representing streaming characteristics associated with transport of the first and second encodings over the corresponding first and second link ([0064]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 12-13, 16-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Himayat, US Pub No. 20140201329 in view of Riggert, US Pub No. 20100287296, and further in view of Au et al., US Pub No. 20090074074.

As to claim 2 the system of Himayat discloses deriving from the first and second parameters a first throughput of the first link and a second throughput of the second link ([0064]).
Himayat fails to disclose communicating information derived from the first and second parameters to the client to facilitate the client accessing the first and second encodings when transported over the first and second links, including as at least part of the information detail of the first and second throughputs, the detail being sufficient for the client to correspondingly determine whether either of the first and second links is incapable of reliably supporting transport of the first and second encodings.
However, in an analogous art, Riggert discloses communicating information derived from first and second parameters to the client to facilitate the client accessing content when transported over the first and second links ([0067], [0108]-[0111] – parameters based on network conditions are sent to the client device to facilitate accessing the content transmitted over first and second links), including as at least part of the information detail of the first and second throughputs, the detail being sufficient for the client to correspondingly determine whether either of the first and second links is incapable of reliably supporting transport of the first and second encodings (Riggert [0067], [0108]-[0111]).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Himayat with the teachings of Riggert, the motivation being to improve throughput by enabling link negotiation between client and server (see Riggert [0067]).

As to claim 3 the system of Himayat and Riggert discloses including as at least part of the information a recommendation, the recommendation indicating: the first parameters to be one of appropriate and inappropriate for the client to access the first encoding over the first link; and the second parameters to be one of appropriate and inappropriate for the client to access the second encoding over the second link (Riggert [0067], [0086], [0106]-[0111] – the negotiation process includes a sending endpoint sending recommended link profiles to the receiver.  When accepted, these are deemed appropriate for the client to access the content).  

As to claim 12 the system of Himayat and Riggert discloses: receiving the data at the server within a data stream, the data stream omitting the information; encoding the data stream at the server according to a first type of encoding to generate the first encoding; and 416/271,791CTL 60619 PUSP4 encoding the data stream at the server according to a second type of encoding to generate the second encoding, the second type differing from the first type (Himayat [0064]).  

As to claim 13 the system of Himayat and Riggert discloses encoding according to the first and second types such that the second encoding is at a greater bitrate than the first encoding (Himayat [0044]).  

As to claim 16 the system of Himayat and Riggert, as described above, discloses: a server for transporting media to a client, the server comprising: 
an encoder device for separately encoding the media independently into at least a first encoding and a second encoding (Himayat [0044]-[0046]);  
a first interface for transporting the first encoding over a first link and a second interface for transporting the second encoding over a second link, the second link being physically and/or logically distinct from the first link (Himayat [0049]); 
a controller having a plurality of non-transitory instructions executable with a processor associated therewith to facilitate transport of the media, the non-transitory instructions being sufficient for: 
i) assessing suitability of the first and second links to respectively facilitate transport of the first and second encodings (Himayat [0064]); and 
ii) messaging the client regarding the suitability to facilitate the client arbitrating between the first and second links when subsequently requesting transport of the media (Riggert [0067], [0108]-[0111] – parameters based on network conditions are sent to the client device to facilitate accessing the content transmitted over first and second links).  

As to claim 17 Himayat discloses that the non- transitory instructions of the controller are sufficient for representing the suitability within a message having information sufficient for indicating one or more of capacity, throughput, wireless spectrum and subscription rights for each of the first and second links ([0059]-[0060] – the bandwidth (capacity) of each link is determined, and this is used to select which links are used to carry which layers.  Thus the layer sent over any particular link conveys information sufficient for indicating the bandwidth of that link).  

As to claims 21 and 22 Himayat discloses determining the data to be a video comprising a plurality of video frames; determining the first encoding to correspond with the plurality of video frames being encoded according to a first resolution/bitrate; and determining the second encoding to correspond with the plurality of video frames being encoded according to a second resolution/bitrate, the second resolution/bitrate being different than the first resolution/bitrate (Himayat [0035], [0064]).  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Himayat and Riggert, as applied above, and further in view of AAPA.

As to claim 4 the system of Himayat and Riggert discloses receiving a request
from the client associated with accessing the content (Riggert [0109]).
The system fails to disclose allocating capacity for network elements of the first and second links to facilitate meeting the request.  However, AAPA admits that this was well known in the art at the time the invention was effectively filed (see assertion of official notice in the Office action of 22 August 2019, and Applicant’s subsequent failure to traverse this assertion). It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Himayat and Riggert to include this functionality, the rationale being to ensure that the content is properly received

As to claim 5 the system of Himayat and Riggert and AAPA discloses allocating the capacity by limiting an ability of applications to contemporaneously share with the client the network elements needed to support transport of the content to the client (see AAPA, untraversed assertion of official notice).

As to claim 6 the system of Himayat and Riggert and AAPA discloses determining the capacity based on round trip time (RTT) specified in the request to complete transport of the content (see AAPA, untraversed assertion of official notice).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Himayat in view of Riggert in view of Au (of record), and further in view of Benjamin et al., EP Pub No. EP 0902590.

As to claim 19 the system of Himayat and Riggert, as described above, discloses a method for transporting data from a server to a client when the content is available in a plurality of encodings, the method comprising: 
encoding the data into a plurality of encodings, each encoding being different and including an entirety of the data included in the other encodings (Himayat [0044]-[0046] – encoder 540 generates plural encodings (base and enhancement layers) at first and second bitrates.  Base and enhancement layers include the plurality of the content at different resolutions – see also [0004]); and
messaging the client of the capacity with detail sufficient for the client to request transport of the data over the network links having capacity sufficient to transport the corresponding encoding from the server to the client (Riggert [0067], [0108]-[0111] – parameters based on network conditions are sent to the client device to facilitate accessing the content transmitted over first and second links).  
The system of Himayat and Riggert fails to disclose each encoding being independently decodable to render the entirety of the data.
However, Au discloses concurrently transmitting a plurality of encodings, each encoding being independently decodable to render the entirety of the data (Au [0036], [0039], [0068] – multiple descriptions 430 (first and second encodings) are generated from content and are independently decodable - see Fig. 4C and [0035]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Himayat and Riggert to include the teachings of Au, the motivation being to enable content to be displayed even if a lower layer is lost or not obtained (see Au [0010]).
The system of Himayat, Riggert, and Au fails to disclose lossless encoding.  However, in an analogous art, Benjamin discloses losslessly encoding video streams (Fig. 5A-5B and their description).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Himayat, Riggert, and Au with the teachings of Benjamin, the rationale being to improve video quality.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Himayat, Riggert, Au, and Benjamin, as presented above, and further in view of Matsuzaki et al., US Patent No. 7,818,779.

As to claim 20 the system of Himayat, Riggert, and Martinez discloses: 
receiving a request from the client to transport the first encoding over a first link of the network links contemporaneously with transport of the second encoding over a second link the second link being physically and/or logically distinct from the first link (Himayat [0035]); transmitting a plurality of packets comprising the first and second encodings from the server to the client, the plurality of packets being respectively transmitted over the first and second links (Himayat [0033]).
Himayat fails to disclose transmitting synchronization data independently of the plurality of packets, the synchronization data being sufficient for the client to facilitate switching from rendering the first encoding to rendering the second encoding without interruption.
However, in an analogous art, Matsuzaki discloses transmitting synchronization data independently of the plurality of packets, the synchronization data being sufficient for the client to facilitate switching from rendering the first encoding to rendering the second encoding without interruption (col. 3 lines 25-38 – timing information (synchronization data) is multiplexed in with layers, thus is independent of the video data).  
It would have been obvious to a skilled artisan at the time the invention was effectively field to modify the system of Himayat with the teachings of Matsuzaki, the rationale being to ensure proper playback of the multi-layered image data (Matsuzaki Background).

Allowable Subject Matter
Claims 9-11, 14-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423